UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/10 The following N-Q relates only to the Registrants series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Fixed Income Fund September 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes111.5% Rate (%) Date Amount ($) Value ($) Advertising.3% Lamar Media, Gtd. Notes 6.63 8/15/15 661,000 Aerospace & Defense.1% BE Aerospace, Sr. Notes 6.88 10/1/20 355,000 Agriculture.5% Altria Group, Gtd. Notes 9.70 11/10/18 945,000 Asset-Backed Ctfs./Auto Receivables3.5% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 800,000 a 828,327 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 385,000 386,909 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 280,000 294,827 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 894,110 a 860,595 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 200,000 207,765 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 143,279 Chrysler Financial Auto Securitization, Ser. 2010-A, Cl. C 2.00 1/8/14 465,000 464,963 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 525,000 a,b 525,664 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 490,000 b 510,246 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 1,025,000 a 1,082,113 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 600,000 a 628,514 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 272,901 a 269,129 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 5.22 7/15/15 358,844 a 360,769 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 280,000 280,760 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 320,000 327,053 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,725,000 1,746,958 Asset-Backed Ctfs./Home Equity Loans.8% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 139,630 c 133,070 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.58 10/25/35 437,357 c 416,463 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 425,822 c 431,007 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.69 5/25/35 129,583 c 129,202 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.66 3/25/35 306,708 c 302,061 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 126,380 c 125,831 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 189,240 c 182,476 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.39 1/25/36 87,386 c 86,287 Morgan Stanley ABS Capital I, Ser. 2004-NC1, Cl. M2 2.58 12/27/33 234,335 c 178,276 Asset-Backed Ctfs./Manufactured Housing.4% Conseco Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 16,018 16,048 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 1,030,000 c 1,048,685 Automobiles.3% Lear, Gtd. Bonds 7.88 3/15/18 445,000 473,925 Lear, Gtd. Notes 8.13 3/15/20 235,000 d 252,331 Banks6.9% American Express, Sr. Unscd. Notes 7.25 5/20/14 1,090,000 1,279,114 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 1,205,000 1,275,718 Capital One Bank USA, Sub. Notes 8.80 7/15/19 1,570,000 2,009,803 Citigroup, Sr. Notes 5.38 8/9/20 495,000 513,120 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,655,000 1,776,604 Citigroup, Unscd. Notes 8.50 5/22/19 650,000 804,907 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 350,000 b 355,581 Credit Suisse, Sub. Notes 5.40 1/14/20 945,000 1,009,934 Discover Bank, Sub. Notes 7.00 4/15/20 500,000 544,885 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 870,000 995,011 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 625,000 c 606,847 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,970,000 2,040,229 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 650,000 669,316 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 565,000 b 607,830 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 265,000 273,612 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 600,000 633,891 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 2,005,000 c 2,090,212 Building & Construction.3% Masco, Sr. Unscd. Bonds 7.13 3/15/20 620,000 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 595,000 Coal.2% Consol Energy, Gtd. Notes 8.00 4/1/17 320,000 a 348,000 Consol Energy, Gtd. Notes 8.25 4/1/20 215,000 a 235,962 Commercial & Professional Services1.0% Aramark, Gtd. Notes 8.50 2/1/15 712,000 d 744,040 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 1,090,000 a 1,269,004 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 600,000 651,750 Commercial Mortgage Pass-Through Ctfs.8.8% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 900,000 958,681 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A4 5.35 9/10/47 1,055,000 c 1,162,876 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 1,301,334 b,c 1,333,021 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR3, Cl. A4 4.72 2/11/41 635,000 679,256 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 5.20 1/12/41 1,235,000 c 1,337,920 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 1,015,000 c 1,112,529 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 420,000 457,155 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 875,000 c 966,402 Bear Stearns Commercial Mortgage Securities, Ser. 1998-C1, Cl. A2 6.44 6/16/30 83 b 83 Commercial Mortgage Pass-Through Certificates, Ser. 2007-C9, Cl. AAB 6.01 12/10/49 475,000 c 523,689 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.45 5/15/23 911,014 a,b,c 874,125 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 90,588 b 90,523 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 1,021,627 c 1,078,439 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 319,398 b 323,536 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 675,000 726,875 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.70 3/6/20 1,120,000 a,b,c 998,091 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.51 3/6/20 2,965,000 a,c 2,719,691 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.31 3/6/20 650,000 a,c 542,638 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 315,665 b 315,665 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 225,000 a 269,062 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 1,090,000 a,c 1,262,490 JPMorgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 5.51 8/5/32 735,000 a 736,024 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 229,636 b,c 230,033 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.39 11/12/37 186,305 b,c 187,344 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.38 11/14/42 475,000 c 524,767 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 870,000 c 966,499 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A2 6.40 2/15/31 534 b 535 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 652 b 653 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/15 235,000 a,c 250,815 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.04 8/15/39 940,000 c 1,051,973 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 420,000 a 432,967 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 305,946 311,427 Diversified Financial Services4.5% Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 c 611,525 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 855,000 1,103,312 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 648,000 831,418 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 600,000 640,145 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 1,720,000 1,946,646 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 775,000 a 887,375 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 850,000 919,836 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,145,000 a 1,222,415 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 695,000 a 774,696 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 305,000 a 376,962 Invesco, Gtd. Notes 5.38 2/27/13 595,000 634,817 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,240,000 a 1,434,831 Electric Utilities2.3% AES, Sr. Unscd. Notes 7.75 10/15/15 1,220,000 1,311,500 AES, Sr. Unscd. Notes 8.00 10/15/17 70,000 75,950 AES Corporation, Sr. Notes 7.75 3/1/14 5,000 5,375 Consumers Energy, First Mortgage Bonds, Ser. D 5.38 4/15/13 465,000 509,979 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 660,000 735,544 National Grid, Sr. Unscd. Notes 6.30 8/1/16 548,000 647,709 Nevada Power, Mortgage Notes 6.50 8/1/18 775,000 939,228 NiSource Finance, Gtd. Notes 5.25 9/15/17 760,000 832,382 Progress Energy, Sr. Unscd. Notes 7.05 3/15/19 590,000 732,598 Environmental Control.6% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 250,000 268,123 Republic Services, Gtd. Notes 5.50 9/15/19 515,000 581,185 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 596,000 720,587 Food & Beverages.9% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 720,000 a 1,034,514 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 635,000 772,637 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 380,000 391,400 Foreign/Governmental2.3% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 540,000 a 585,225 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 663,422 Republic of Chile, Notes CLP 5.50 8/5/20 674,000,000 e 1,478,605 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 360,000 460,201 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 1,150,000 1,400,125 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 1,295,000 a 1,355,865 Health Care.5% Community Health Systems, Gtd. Notes 8.88 7/15/15 715,000 761,475 Quest Diagnostic, Gtd. Notes 5.75 1/30/40 600,000 600,367 Lodging & Entertainment.2% Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 575,000 Manufacturing.2% Bombardier, Sr. Notes 7.75 3/15/20 355,000 a 385,175 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 75,000 a,d 78,656 Media3.5% Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 a 663,948 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 560,000 619,500 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 430,000 485,900 DirecTV Holdings, Gtd. Notes 5.88 10/1/19 220,000 250,140 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 80,000 82,913 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 610,000 680,934 Discovery Communications, Gtd. Notes 5.63 8/15/19 255,000 287,778 Dish DBS, Gtd. Notes 7.75 5/31/15 900,000 964,125 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 635,000 a 687,058 News America, Gtd. Notes 6.15 3/1/37 720,000 777,876 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 1,070,000 1,121,956 TCI Communications, Sr. Unscd. Bonds 7.88 2/15/26 765,000 950,060 Time Warner, Gtd. Notes 5.88 11/15/16 569,000 663,433 Time Warner Cable, Gtd. Notes 6.75 7/1/18 545,000 650,994 Mining.6% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 590,000 659,422 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 290,000 352,738 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 495,000 624,283 Office And Business Equipment.2% Xerox, Sr. Unscd. Notes 5.50 5/15/12 235,000 250,141 Xerox, Sr. Unscd. Notes 5.65 5/15/13 335,000 367,179 Oil & Gas2.5% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 985,000 1,086,963 Continental Resources, Sr. Notes 7.13 4/1/21 320,000 a 334,400 EQT, Sr. Unscd. Notes 8.13 6/1/19 550,000 682,999 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 585,000 716,270 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 125,000 160,323 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 680,000 808,791 Petroleos Mexicanos, Bonds 6.63 6/15/35 610,000 a,b 669,432 Range Resouces, Gtd. Notes 8.00 5/15/19 580,000 636,550 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 565,000 676,819 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 500,000 545,930 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 315,000 a 329,175 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 a 541,381 Pipelines1.2% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 10,000 11,702 El Paso, Sr. Unscd. Bonds 6.50 9/15/20 405,000 a 413,100 El Paso, Sr. Unscd. Notes 7.00 6/15/17 80,000 85,349 El Paso, Sr. Unscd. Notes 8.25 2/15/16 600,000 670,500 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 895,000 1,068,914 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 610,000 674,824 Property & Casualty Insurance2.5% AON, Sr. Notes 3.50 9/30/15 460,000 469,173 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 100,000 99,361 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 748,000 804,219 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 160,000 178,363 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,098,000 1,219,845 Principal Financial Group, Gtd. Notes 8.88 5/15/19 1,035,000 1,364,365 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 970,000 1,050,186 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 175,000 197,868 Willis North America, Gtd. Notes 6.20 3/28/17 440,000 469,479 Willis North America, Gtd. Notes 7.00 9/29/19 390,000 429,426 Real Estate2.9% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 645,000 720,350 CommonWealth REIT, Sr. Unscd. Notes 0.89 3/16/11 541,000 c 539,955 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 110,000 d 123,078 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 510,000 604,969 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 245,000 276,272 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 375,000 416,439 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 380,000 407,230 Healthcare Realty Trust, Sr. Unscd. Notes 8.13 5/1/11 575,000 597,106 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 210,688 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 340,000 352,075 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 201,595 Regency Centers, Gtd. Notes 5.88 6/15/17 330,000 358,829 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 932,000 1,102,869 WEA Finance, Gtd. Notes 7.13 4/15/18 895,000 a 1,054,102 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 a 285,394 Residential Mortgage Pass-Through Ctfs..2% Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.61 5/25/36 529,727 b,c Retail1.3% Autozone, Sr. Unscd. Notes 5.75 1/15/15 560,000 635,692 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 534,291 a 663,986 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 499,000 533,805 Inergy Finance, Sr. Unscd. Notes 7.00 10/1/18 765,000 a 787,950 Staples, Gtd. Notes 9.75 1/15/14 570,000 706,312 State/Territory General Obligations1.6% California, GO (Build America Bonds) (Various Purpose) 7.30 10/1/39 610,000 646,264 California, GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 655,000 712,974 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 740,000 638,724 Illinois, GO 4.42 1/1/15 675,000 704,133 Los Angeles Unified School District, GO (Build America Bonds) 6.76 7/1/34 520,000 590,262 New York City, GO (Build America Bonds) 5.99 12/1/36 630,000 667,529 Steel.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 675,000 Telecommunications1.6% AT & T, Sr. Unscd. Notes 5.60 5/15/18 550,000 643,706 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 1,180,000 a 1,309,800 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 565,000 639,425 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 630,000 677,358 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 280,000 360,768 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 370,000 a 416,481 U.S. Government Agencies/Mortgage-Backed30.5% Federal Home Loan Mortgage Corp.: 5.00%, 1/1/40 - 9/1/40 3,655,088 f 3,895,700 5.50%, 1/1/34 - 9/1/40 1,402,603 f 1,497,753 6.00%, 6/1/22 - 11/1/37 228,058 f 247,013 7.00%, 11/1/31 128,409 f 145,812 Federal National Mortgage Association: 4.50% 4,950,000 f,g 5,155,732 5.00% 13,735,000 f,g 14,458,250 5.50% 20,860,000 f,g 22,288,538 6.00% 8,930,000 f,g 9,618,363 4.50%, 11/1/14 7,191 f 7,460 4.90%, 1/1/14 0 f 0 5.00%, 10/1/11 - 9/1/40 3,099,904 f 3,277,269 5.50%, 12/1/24 - 8/1/40 11,976,545 f 12,805,471 6.00%, 7/1/17 - 1/1/38 3,549,730 f 3,827,783 6.50%, 12/1/15 2,450 f 2,652 7.00%, 11/1/31 - 6/1/32 27,615 f 31,368 7.50%, 2/1/29 - 11/1/29 3,667 f 4,163 8.50%, 6/1/12 218 f 227 Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 8,310 f 8,546 Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 217,182 f 222,632 Government National Mortgage Association I: 6.00%, 1/15/32 1,766 1,939 6.50%, 7/15/32 3,381 3,776 8.00%, 8/15/25 - 11/15/26 24,542 28,847 9.00%, 2/15/21 6,784 6,803 U.S. Government Securities27.4% U.S. Treasury Bonds: 3.88%, 8/15/40 1,605,000 1,659,419 4.25%, 5/15/39 2,240,000 2,462,949 4.63%, 2/15/40 3,160,000 3,692,757 5.25%, 11/15/28 1,105,000 1,396,271 6.13%, 11/15/27 3,515,000 4,853,997 7.50%, 11/15/24 485,000 735,306 U.S. Treasury Notes: 1.00%, 8/31/11 11,720,000 b 11,799,661 1.13%, 6/15/13 8,430,000 b 8,551,190 1.38%, 9/15/12 11,325,000 b 11,535,135 1.88%, 8/31/17 8,185,000 d 8,179,246 2.38%, 8/31/14 6,075,000 6,410,553 2.75%, 5/31/17 3,975,000 4,205,737 3.38%, 11/15/19 955,000 1,028,938 3.88%, 10/31/12 2,805,000 b 3,007,487 Total Bonds and Notes (cost $270,939,747) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options: Japanese Yen August 2011 @ 90 262,000,000 h 43,149 Japanese Yen August 2011 @ 90 264,000,000 h 43,531 Total Options (cost $133,538) Principal Short-Term Investments4.8% Amount ($) Value ($) U.S. Treasury Bills: 0.13%, 10/21/10 250,000 b 249,983 0.15%, 12/16/10 12,000,000 b,d 11,996,964 Total Short-Term Investments (cost $12,246,182) Other Investment3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,231,426) 8,231,426 i Investment of Cash Collateral for Securities Loaned4.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,436,460) 11,436,460 i Total Investments (cost $302,987,353) 124.0% Liabilities, Less Cash and Receivables (24.0%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, these securities had a market value of $30,785,901 or 12.1% of net assets. b Held by broker as collateral for open financial futures and options positions. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $19,374,751 and the market value of the collateral held by the fund was $19,802,883, consisting of cash collateral of 11,436,460 and U.S. Government and Agency securities valued at $8,366,423. e Principal amount stated in U.S. Dollars unless otherwise noted. CLPChilean Peso f The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Purchased on a forward commitment basis. h Non-income producing security. i Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $311,353,776. Net unrealized appreciation on investments was $12,210,179 of which $13,281,236 related to appreciated investment securities and $1,071,057 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) U.S. Government & Agencies 57.9 Corporate Bonds 36.0 Short-Term/Money Market Investments 15.8 Asset/Mortgage-Backed 13.7 Foreign/Governmental 2.3 State/Government General Obligations 1.6 Options .0  Based on net assets. At September 30, 2010, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 10/27/2010 1,330,000 1,267,024 1,281,191 14,167 Malaysian Ringgit, Expiring 10/27/2010 3,920,000 1,268,198 1,267,450 (748) Mexican New Peso, Expiring 10/27/2010 16,160,000 1,275,001 1,279,697 4,696 Norwegian Krone, Expiring 10/27/2010 7,480,000 1,266,723 1,269,994 3,271 South Korean Won, Expiring 10/27/2010 6,066,670,000 5,240,731 5,314,659 73,928 Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Chilean Peso, Expiring 10/27/2010 340,970,000 696,354 704,274 (7,920) Chilean Peso, Expiring 10/27/2010 81,600,000 166,650 168,545 (1,895) Chilean Peso, Expiring 10/27/2010 277,030,000 565,772 572,206 (6,434) Japanese Yen, Expiring 10/27/2010 232,500,000 2,760,299 2,785,757 (25,458) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF FINANCIAL FUTURES September 30, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2010 ($) Financial Futures Short U.S. Treasury 5 Year Notes 100 (12,086,719) December 2010 (91,945) U.S. Treasury 10 Year Notes 103 (12,982,828) December 2010 (217,924) Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN September 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.364 8,080,000 a (Premiums received $121,200) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 11,967,277 - Commercial Mortgage-Backed - 22,425,784 - Corporate Bonds+ - 91,401,367 - Foreign Government - 5,943,443 - Municipal Bonds - 3,959,886 - Mutual Funds 19,667,886 - - Residential Mortgage-Backed - 443,519 - U.S. Government Agencies/Mortgage-Backed - 77,536,097 - U.S. Treasury - 81,765,593 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 96,062 Options Purchased - 86,680 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (42,455) Futures++ (309,869) - - Options Written - (332) - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded overthe-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes94.3% Rate (%) Date Amount ($) Value ($) Argentina.5% Republic of Argentina, Sr. Unscd. Notes, Ser. 1 8.75 6/2/17 650,000 Australia.7% Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 800,000 a Brazil1.4% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 305,000 a Canada4.0% Bombardier, Sr. Notes 7.75 3/15/20 335,000 b 363,475 Canadian Government, Bonds CAD 4.00 6/1/16 2,700,000 a 2,885,397 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 275,000 a 429,699 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 225,000 267,120 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 550,000 693,647 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 145,000 194,020 Cayman Islands.9% Petrobras International Finance, Gtd. Notes 5.75 1/20/20 455,000 505,980 Vale Overseas, Gtd. Notes 4.63 9/15/20 600,000 622,703 Chile.5% Republic of Chile, Notes CLP 5.50 8/5/20 273,000,000 a Egypt.9% Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/15/11 6,200,000 a,c France2.2% Crown Euro Holdings, Sr. Notes EUR 7.13 8/15/18 145,000 a,b 208,544 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 75,000 a 115,871 Government of France, Bonds EUR 4.75 4/25/35 1,075,000 a 1,832,489 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 120,000 a 195,042 Veolia Environnement, Sr. Unscd. Notes EUR 6.75 4/24/19 150,000 a 257,688 Germany4.4% Bundesrepublik Deutschland, Bonds, Ser. 09 EUR 3.25 1/4/20 1,460,000 a 2,162,593 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 490,000 a 735,441 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.75 7/4/40 205,000 a 382,858 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 370,000 a,b 536,758 Heidelbergcement Finance, Gtd. Bonds EUR 7.50 4/3/20 150,000 a 205,255 Heidelbergcement Finance, Gtd. Notes EUR 8.50 10/31/19 770,000 a 1,123,183 KFW, Gtd. Notes 3.50 3/10/14 125,000 135,455 Indonesia1.4% Indonesia Government, Notes IDR 11.50 9/15/19 1,930,000,000 a 271,110 Indonesia Government, Notes IDR 11.50 9/15/19 5,000,000,000 a 702,357 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 5,925,000,000 a 722,869 Italy4.4% Finmeccanica, Sr. Notes EUR 4.88 3/24/25 80,000 a 111,614 Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.75 8/1/15 1,740,000 a 2,478,185 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.00 9/1/40 620,000 a 881,965 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.25 8/1/11 1,300,000 a 1,826,804 Japan9.5% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 27,000,000 a 313,770 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 130,000,000 a 1,528,366 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 270,750,000 a 3,178,870 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 503,550,000 a 6,552,713 Luxembourg1.6% Arcelormittal, Sr. Unscd. Notes 3.75 8/5/15 400,000 404,717 Enel Finance International, Gtd. Notes 5.70 1/15/13 295,000 b 318,400 Enel Finance International, Gtd. Notes 5.13 10/7/19 225,000 b 239,050 Holcim US Finance, Gtd. Notes 6.00 12/30/19 540,000 b 590,286 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 325,000 382,085 Mexico2.0% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 235,000 254,631 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 13,600,000 a 1,438,605 Petroleos Mexicanos, Bonds 6.63 6/15/35 610,000 b,d,g 669,432 Netherlands2.5% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 a 199,549 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 195,000 a 290,609 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 a 148,536 Kazakhstan Temir Zholy, Gtd. Notes 6.38 10/6/20 200,000 b 207,500 Netherlands Government, Bonds EUR 4.00 7/15/18 825,000 a 1,263,749 Netherlands Government, Bonds EUR 4.00 1/15/37 320,000 a 518,452 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 100,000 a 172,286 Storm, Ser. 2005, Cl.A EUR 1.04 5/26/47 131,622 a 176,903 Norway.2% Yara International ASA, Notes 7.88 6/11/19 150,000 b Philippines.3% Republic of Philippines, Sr. Unscd. Notes T PHP 4.95 1/15/21 13,000,000 a Poland.6% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,205,000 a South Korea.1% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 a Spain8.1% BBVA Senior Finance, Bank Gtd. Notes EUR 3.88 8/6/15 400,000 a 552,139 Santander International, Bank Gtd. Notes EUR 3.50 3/10/15 400,000 a 548,051 Spanish Government, Bonds EUR 5.40 7/30/11 5,635,000 a 7,953,482 Spanish Government, Sr. Unsub. Bonds EUR 4.00 4/30/20 230,000 a 312,503 Telefonica Emisiones, Gtd. Notes EUR 5.43 2/3/14 300,000 a 440,692 Sri Lanka.4% Republic of Sri Lanka, Sr. Unscd. Notes 6.25 10/4/20 425,000 b Sweden.6% Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 4,270,000 a Ukraine.4% Ukraine Government, Bonds 7.75 9/23/20 475,000 b United Kingdom9.9% BAT International Finance, Gtd. Notes GBP 6.38 12/12/19 190,000 a 346,841 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 450,000 a 636,468 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.61 7/15/21 545,000 e 539,851 Lloyds TSB Bank, Sr. Unscd. Notes EUR 6.38 6/17/16 355,000 a 542,649 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 88,646 Nationwide Building Society, Gtd. Notes EUR 2.88 9/14/15 380,000 a 517,110 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 a 187,332 Royal Bank of Scotland, Sr. Notes EUR 3.00 9/8/15 280,000 a 382,134 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 a 300,576 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 1,365,000 a 2,274,291 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 940,000 a 1,567,655 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 2,440,000 a 4,328,016 United Kingdom Gilt, Bonds GBP 5.00 3/7/12 205,000 a 341,998 United States36.8% AES, Sr. Unscd. Notes 7.75 10/15/15 195,000 209,625 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 260,000 262,757 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 450,000 496,582 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 215,000 b 308,917 Aramark, Gtd. Notes 8.50 2/1/15 425,000 444,125 Arkle Master Issuer, Ser. 2006-2A, Cl. 3A1 0.46 2/17/52 600,000 b,e 597,367 Arran Residential Mortgage Funding, Ser. 2006-1A, Cl. A2B 0.60 4/12/56 906,394 b,e 899,614 Autozone, Sr. Unscd. Notes 5.75 1/15/15 170,000 192,978 Ball, Gtd. Notes 7.38 9/1/19 495,000 540,788 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 225,000 240,416 Bank of America, Sr. Notes 6.50 8/1/16 220,000 247,671 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 150,000 e 164,413 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.68 4/12/38 205,000 e 228,350 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 710,000 e 789,084 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 200,000 a 303,987 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 288,019 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 590,000 b 615,075 Celanese US Holdings, Gtd. Notes 6.63 10/15/18 75,000 b 76,875 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 410,000 a 570,112 Chrysler Financial Auto Securitization, Ser. 2010-A, Cl. D 3.52 8/8/16 450,000 449,945 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 255,000 e 273,496 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 20,000 21,300 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 345,000 370,013 CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 160,000 162,180 Consol Energy, Gtd. Notes 8.00 4/1/17 315,000 b 342,563 Consol Energy, Gtd. Notes 8.25 4/1/20 150,000 b 164,625 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 45,000 51,702 Consumers Energy, First Mortgage Bonds, Ser. D 5.38 4/15/13 140,000 153,542 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 305,000 337,406 CVS Pass-Through Trust, Scd. Notes 6.04 12/10/28 363,123 385,327 Denbury Resources, Gtd. Notes 7.50 12/15/15 65,000 67,763 Discovery Communications, Gtd. Notes 5.05 6/1/20 225,000 245,358 Dish DBS, Gtd. Notes 7.75 5/31/15 320,000 342,800 Dish DBS, Gtd. Notes 7.13 2/1/16 105,000 110,906 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 145,000 183,383 El Paso, Sr. Unscd. Notes 7.00 6/15/17 335,000 357,400 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 175,000 207,942 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 325,000 351,050 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 167,645 Federal Home Loan Mortgage Corp. 5.00 5/1/40 - 6/1/40 2,552,617 f 2,703,810 Federal Home Loan Mortgage Corp. 5.50 2/1/40 - 8/1/40 2,658,688 f 2,822,108 Federal National Mortgage Association 5.00 2/1/40 - 6/1/40 1,647,349 f 1,749,300 Federal National Mortgage Association 5.50 11/1/39 - 8/1/40 3,475,675 f 3,711,628 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 395,000 421,429 Fosse Master Issuer, Ser. 2006-1A, Cl. A2 0.58 10/18/54 61,366 b,e 61,214 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 619,000 691,834 Frontier Communications, Sr. Unscd. Notes 8.25 4/15/17 597,000 655,954 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 120,000 b 125,400 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 206,000 b 219,133 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 108,868 110,601 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 310,000 d 352,625 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.43 11/20/56 641,380 b,e 630,944 HCA, Sr. Scd. Notes 7.88 2/15/20 640,000 703,200 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 270,000 b 291,600 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 295,000 320,444 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 225,000 244,172 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 5.25 5/8/13 150,000 a 219,321 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 261,692 e 281,444 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 680,000 b 776,405 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 165,000 197,062 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 150,000 a 235,233 Lamar Media, Gtd. Notes 6.63 8/15/15 331,000 340,516 Lamar Media, Gtd. Notes 7.88 4/15/18 90,000 94,950 Lear, Gtd. Bonds 7.88 3/15/18 70,000 74,550 Lear, Gtd. Notes 8.13 3/15/20 325,000 d 348,969 Levi Strauss, Sr. Unscd. Notes EUR 7.75 5/15/18 385,000 a 531,413 Masco, Sr. Unscd. Bonds 7.13 3/15/20 430,000 441,253 Meccanica Holdings USA, Gtd. Notes 7.38 7/15/39 125,000 b 141,585 Merck & Co., Gtd. Notes EUR 5.38 10/1/14 140,000 a 214,141 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 85,184 87,523 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 155,000 e 172,589 MGM Resorts International, Sr. Scd. Notes 11.13 11/15/17 315,000 360,281 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 35,000 e 38,882 Morgan Stanley, Sr. Unscd. Notes, Ser. G EUR 5.50 10/2/17 400,000 a 577,039 NBC Universal, Notes 6.40 4/30/40 245,000 b 267,687 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 385,000 b 416,563 Newfield Exploration, Sr. Sub. Notes, 6.88 2/1/20 370,000 394,975 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 105,000 112,613 News America, Gtd. Notes 6.90 3/1/19 155,000 189,885 NRG Energy, Gtd. Notes 7.38 1/15/17 325,000 333,938 Peabody Energy, Gtd. Notes 7.38 11/1/16 210,000 229,950 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 620,000 661,850 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 146,582 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 100,000 109,312 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 159,291 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 300,000 313,047 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 65,000 82,630 PNC Funding, Gtd. Notes 3.63 2/8/15 465,000 491,324 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 105,000 a 167,178 Range Resources, Gtd. Notes 6.75 8/1/20 165,000 172,425 Range Resources, Gtd. Notes 7.50 10/1/17 140,000 149,800 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 110,000 144,948 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 390,000 a,b 542,302 Simon Property Group. Sr. Unscd. Notes 4.38 3/1/21 550,000 558,707 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 355,000 365,650 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 45,000 50,400 U.S. Treasury, Bonds 3.88 8/15/40 665,000 687,547 U.S. Treasury, Bonds 4.25 5/15/39 1,280,000 1,407,400 U.S. Treasury, Bonds 5.38 2/15/31 405,000 521,501 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 245,000 291,797 Vornado, Ser. 2010-VNO, Cl. A2FX 4.00 9/13/28 855,000 b 881,523 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 130,000 b 133,780 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 220,000 b 226,792 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 65,731 66,908 Wells Fargo & Co., Sr. Unscd. Notes 4.38 1/31/13 225,000 240,256 Wells Fargo & Company, Sr. Notes 3.63 4/15/15 235,000 249,445 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 235,000 a 333,773 Wrigley WM JR, Sr. Scd. Notes 3.70 6/30/14 380,000 b 393,842 Total Bonds and Notes (cost $107,379,037) Principal Short-Term Investments1.7% Amount ($) Value ($) U.S. Treasury Bills 0.14%, 10/21/10 (cost $2,009,845) 2,010,000 g Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2011 @ 3.63 3,000,000 h 256,437 Japanese Yen, August 2011 @ 90 106,700,000 h 17,572 Japanese Yen, August 2011 @ 90 110,000,000 h 18,854 Total Options (cost $103,227) Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,265,085) 3,265,085 i Investment of Cash Collateral for Securities Loaned.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $726,400) 726,400 i Total Investments (cost $113,483,594) % Cash and Receivables (Net) .5 % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EGPEgyptian Pound EUREuro GBPBritish Pound IDRIndonesian Rupiah JPYJapanese Yen MXNMexican New Peso PHPPhilippines Peso PLN Polish Zloty SEKSwedish Krona b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, these securities had a market value of $12,344,003 or 10.2% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $701,594 and the market value of the collateral held by the fund was $726,400. e Variable rate securityinterest rate subject to periodic change. f The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Held by broker as collateral for open financial futures positions. h Non-income producing security. i Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $113,483,594. Net unrealized appreciation on investments was $6,872,082 of which $7,170,694 related to appreciated investment securities and $298,612 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Foreign/Governmental 45.1 Corporate Bonds 31.5 U.S. Government Agencies 9.1 Asset/Commercial Mortgage-Backed 6.5 Short-Term/Money Market Investments 4.9 U.S. Treasury 2.2 Options Purchased 0.2  Based on net assets. At September 30, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 10/27/2010 1,730,000 1,648,085 1,666,512 18,427 Canadian Dollar, Expiring 10/1/2010 922,727 894,983 896,810 1,827 Malaysian Ringgit, Expiring 10/27/2010 7,460,000 2,405,675 2,412,035 6,360 Mexican New Peso, Expiring 10/27/2010 11,430,000 894,191 905,132 10,941 Norwegian Krone, Expiring 10/27/2010 14,240,000 2,412,455 2,417,742 5,287 South Korean Won, Expiring 10/27/2010 2,593,180,000 2,242,847 2,271,735 28,888 Sales: Proceeds ($) Brazilian Real, Expiring 10/27/2010 2,800,000 1,620,464 1,645,277 (24,813 ) British Pound, Expiring 10/27/2010 1,010,000 1,597,976 1,586,290 11,686 British Pound, Expiring 10/27/2010 4,855,000 7,681,387 7,625,188 56,199 Canadian Dollar, Expiring 10/27/2010 2,550,000 2,482,501 2,476,884 5,617 Canadian Dollar, Expiring 10/27/2010 930,000 901,512 903,334 (1,822 ) Chilean Peso, Expiring 10/27/2010 150,690,000 307,750 311,250 (3,500 ) Chilean Peso, Expiring 10/27/2010 126,500,000 258,348 261,286 (2,938 ) Euro, Expiring 10/1/2010 476,849 647,894 650,065 (2,171 ) Euro, Expiring 10/27/2010 6,813,000 9,179,632 9,286,026 (106,394 ) Euro, Expiring 10/27/2010 5,670,000 7,641,346 7,728,133 (86,787 ) Euro, Expiring 10/27/2010 7,120,000 9,593,488 9,704,463 (110,975 ) Euro, Expiring 10/27/2010 3,550,000 4,781,389 4,838,602 (57,213 ) Indonesian Rupiah, Expiring 10/27/2010 14,895,595,000 1,658,752 1,661,237 (2,485 ) Japanese Yen, Expiring 10/27/2010 314,398,000 3,729,337 3,767,039 (37,702 ) Japanese Yen, Expiring 10/27/2010 351,415,000 4,167,141 4,210,568 (43,427 ) Japanese Yen, Expiring 10/27/2010 296,180,000 3,516,324 3,548,755 (32,431 ) Polish Zloty, Expiring 10/27/2010 2,270,000 762,871 779,305 (16,434 ) Swedish Krona, Expiring 10/27/2010 4,640,000 680,476 687,896 (7,420 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FINANCIAL FUTURES September 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2010 ($) Financial Futures Short Australian 3 Year Bonds 88 (8,782,870) December 2010 759 EURO - Bobl 12 (1,973,062) December 2010 (274 ) U.S. Treasury 2 Year Notes 28 (6,145,563) December 2010 (12,160 ) U.S. Treasury 10 Year Notes 22 (2,773,031) December 2010 (24,428 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN September 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 (Premiums received $45,000) 3,000,000 a ) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 3,445,000 USD - 6 Month Libor Citibank (3.68 ) 5/5/2020 (401,401.53 ) (401,402 ) 1,570,000 USD - 3 Month Libor JP Morgan 3.29 11/24/2018 136,519.04 136,519 360,000 GBP - 6 Month Libor JP Morgan 6.30 6/18/2011 29,737.56 29,890 219,000,000 JPY - 6 Month Yenibor JP Morgan 1.36 1/19/2012 37,772.01 37,880 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 712,702 - Commercial Mortgage-Backed - 4,862,735 - Corporate Bonds+ - 38,098,142 - Foreign Government - 54,509,642 - Mutual Funds 3,991,485 - - Residential Mortgage-Backed - 2,274,948 - U.S. Government Agencies/Mortgage-Backed - 10,986,846 - U.S. Treasury - 4,626,313 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 145,232 - Futures++ 759 - - Options Purchased - 292,863 - Swaps++ - 204,289 - Liabilities ($) - - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (536,512 ) - ) Futures++ (36,862 ) - - ) Swaps++ - 401,402 - Options Written - (123 ) - ) + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded overthe-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish International Fixed Income Fund September 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes96.3% Rate (%) Date Amount ($) Value ($) Argentina.5% Republic of Argentina, Sr. Unscd. Notes, Ser. 1 8.75 6/2/17 600,000 Australia1.6% Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 1,865,000 a Belgium.3% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 a Bermuda.1% Holcim Capital, Gtd. Notes 6.88 9/29/39 120,000 b Brazil1.9% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 370,000 a Canada4.6% Bombardier, Sr. Notes 7.75 3/15/20 410,000 b 444,850 Canadian Government, Bonds CAD 4.00 6/1/16 1,960,000 a 2,094,585 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 1,165,000 a 1,820,362 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 635,000 800,847 Cayman Islands.5% Vale Overseas, Gtd. Notes 4.63 9/15/20 550,000 Chile.5% Republic of Chile, Notes CLP 5.50 8/5/20 257,000,000 a Egypt.9% Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/15/11 6,000,000 a,c Finland.6% Aktia Real Estate, Bonds EUR 4.13 6/11/14 450,000 a France3.3% Crown Euro Holdings, Sr. Notes EUR 7.13 8/15/18 155,000 a,b 222,926 Electricite De France, Sr. Unscd. Notes EUR 5.00 5/30/14 150,000 a 225,144 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 95,000 a 146,770 Government of France, Bonds EUR 4.75 4/25/35 1,670,000 a 2,846,750 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 155,000 a 251,929 Germany7.9% Bundesrepublik Deutschland, Bonds, Ser. 09 EUR 3.25 1/4/20 4,695,000 a 6,954,366 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 430,000 a,b 623,800 Heidelbergcement Finance, Gtd. Bonds EUR 7.50 4/3/20 150,000 a 205,255 Heidelbergcement Finance, Gtd. Notes EUR 8.50 10/31/19 720,000 a 1,050,249 Indonesia1.8% Indonesia Government, Notes IDR 11.50 9/15/19 6,000,000,000 a 842,829 Indonesia Government, Notes IDR 11.50 9/15/19 2,220,000,000 a 311,847 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 7,436,000,000 a 907,216 Italy5.8% Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.75 8/1/15 3,470,000 a 4,942,127 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.00 9/1/40 1,140,000 a 1,621,677 Japan9.8% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 11,000,000 a 127,832 Development Bank of Japan, Gov't Gtd. Notes JPY 1.70 9/20/22 263,000,000 a 3,310,883 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 93,000,000 a 1,093,370 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 290,400,000 a 3,409,581 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 237,500,000 a 3,090,595 Luxembourg1.0% Enel Finance International, Gtd. Notes 5.13 10/7/19 500,000 b 531,222 Finmeccanica, Gtd. Bonds EUR 5.25 1/21/22 155,000 a 222,756 Holcim US Finance, Gtd. Notes 6.00 12/30/19 370,000 b 404,455 Mexico1.9% Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 13,730,000 a 1,452,357 Petroleos Mexicanos, Bonds 6.63 6/15/35 580,000 b 636,509 Netherlands4.8% Daimler International Finance, Gtd. Notes, Ser. 6 EUR 6.88 6/10/11 240,000 a 338,549 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 240,000 a 357,673 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 140,000 a 207,951 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 a 281,435 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 a 227,278 Kazakhstan Temir Zholy, Gtd. Notes 6.38 10/6/20 200,000 b,d 207,500 Netherlands Government, Bonds EUR 4.00 7/15/18 1,030,000 a 1,577,771 Netherlands Government, Bonds EUR 4.00 1/15/37 965,000 a 1,563,457 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 250,000 a 430,715 Storm, Ser. 2005, Cl.A EUR 1.04 5/26/47 131,622 a,e 176,903 Philippines.3% Republic of Philippines Sr. Unscd. Notes t PHP 4.95 1/15/21 12,000,000 a Poland.8% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,695,000 a South Korea.2% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 a Spain6.8% BBVA Senior Finance, Bank Gtd. Notes EUR 3.88 8/6/15 400,000 a 552,139 Santander International, Bank Gtd. Notes EUR 3.50 3/10/15 400,000 a 548,051 Spanish Government, Bonds EUR 5.40 7/30/11 2,365,000 a 3,338,063 Spanish Government, Bonds EUR 4.40 1/31/15 1,900,000 a 2,744,424 Telefonica Emisiones, Gtd. Notes EUR 5.43 2/3/14 300,000 a 440,692 Sri Lanka.4% Republic of Sri Lanka, Sr. Unscd. Notes 6.25 10/4/20 425,000 b,d Supranational.7% European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 a Sweden1.4% Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 6,475,000 a 1,003,430 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 3,295,000 a 555,484 Ukraine.4% Ukraine Government, Bonds 7.75 9/23/20 430,000 b United Kingdom13.4% FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 600,000 a 848,624 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.61 7/15/21 580,000 e 574,520 Lloyds TSB Bank, Sr. Unscd. Notes EUR 6.38 6/17/16 370,000 a 565,578 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 275,000 a 411,248 Royal Bank of Scotland, Sr. Notes EUR 3.00 9/8/15 265,000 a 361,663 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 210,000 a 307,907 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 775,000 a 1,260,096 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 2,045,000 a 3,407,271 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 780,000 a 1,300,820 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 3,370,000 a 5,977,629 United States24.1% AES, Sr. Unscd. Notes 7.75 10/15/15 215,000 231,125 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 320,000 323,393 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 450,000 496,582 Aramark, Gtd. Notes 8.50 2/1/15 505,000 f 527,725 Arkle Master Issuer, Ser. 2006-2A, Cl. 3A1 0.46 2/17/52 650,000 b,e 647,147 Arran Residential Mortgage Funding, Ser. 2006-1A, Cl. A2B 0.60 4/12/56 814,338 b,e 808,247 Autozone, Sr. Unscd. Notes 5.75 1/15/15 180,000 204,329 Ball, Gtd. Notes 7.38 9/1/19 365,000 398,762 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 55,000 e 60,285 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.68 4/12/38 250,000 e 278,476 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 725,000 e 805,755 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 245,000 a 372,384 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 288,019 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 380,000 b 396,150 Celanese US Holdings, Gtd. Notes 6.63 10/15/18 65,000 b 66,625 Chesapeake Energy, Gtd. Bonds, EUR 6.25 1/15/17 292,000 a 406,031 Chrysler Financial Auto Securitization, Ser. 2010-A, Cl. D, 3.52 8/8/16 425,000 424,948 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 325,000 e 348,574 CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 220,000 222,998 Consol Energy, Gtd. Notes 8.00 4/1/17 310,000 b 337,125 Consol Energy, Gtd. Notes 8.25 4/1/20 180,000 b 197,550 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 375,000 414,844 CVS Pass-Through Trust, Scd. Notes 6.04 12/10/28 344,967 366,061 Denbury Resources, Gtd. Notes 7.50 12/15/15 70,000 72,975 Dish DBS, Gtd. Notes 7.75 5/31/15 395,000 423,144 Dish DBS, Gtd. Notes 7.13 2/1/16 135,000 142,594 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 165,000 208,678 El Paso, Sr. Unscd. Notes 7.00 6/15/17 410,000 437,415 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 220,000 261,413 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 190,000 205,229 EQT, Sr. Unscd. Notes 8.13 6/1/19 155,000 192,481 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 235,000 250,723 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 705,000 787,953 Frontier Communications, Sr. Unscd. Notes 8.25 4/15/17 486,000 533,992 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 145,000 b 151,525 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 136,085 138,251 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 440,000 f 500,500 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.43 11/20/56 688,890 b,e 677,681 HCA, Sr. Scd. Notes 7.88 2/15/20 190,000 208,762 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 330,000 b 356,400 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 370,000 401,912 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 6.13 4/1/14 200,000 a 304,053 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 203,034 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 255,000 a 399,896 Lamar Media, Gtd. Notes 6.63 8/15/15 426,000 438,248 Lamar Media, Gtd. Notes 7.88 4/15/18 110,000 116,050 Lear, Gtd. Notes 8.13 3/15/20 370,000 f 397,288 Lear, Gtd. Bonds 7.88 3/15/18 85,000 90,525 Levi Strauss, Sr. Unscd. Notes EUR 7.75 5/15/18 415,000 a 572,822 Masco, Sr. Unscd. Bonds 7.13 3/15/20 510,000 523,347 Merck & Co., Gtd. Notes EUR 5.38 10/1/14 200,000 a 305,916 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 111,110 114,160 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 185,000 e 205,993 MGM Resorts International, Sr. Scd. Notes 11.13 11/15/17 400,000 457,500 Morgan Stanley, Sr. Unscd. Notes, Ser. G EUR 5.50 10/2/17 400,000 a 577,039 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 400,000 427,000 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 110,000 117,975 NRG Energy, Gtd. Notes 7.38 1/15/17 400,000 411,000 Peabody Energy, Gtd. Notes 7.38 11/1/16 255,000 279,225 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 470,000 501,725 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 285,000 311,539 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 135,000 a 214,943 Range Resources, Gtd. Notes 6.75 8/1/20 185,000 193,325 Range Resources, Gtd. Notes 7.50 10/1/17 145,000 155,150 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 455,000 a,b 632,685 Simon Property Group. Sr. Unscd. Notes 4.38 3/1/21 550,000 558,707 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 590,000 607,700 U.S. Treasury, Notes 3.38 11/15/19 820,000 883,486 Vornado, Ser. 2010-VNO, Cl. A2FX 4.00 9/13/28 820,000 b 845,437 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 130,000 b 133,780 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 220,000 b 226,792 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 81,267 82,723 Windstream, Gtd. Notes 7.88 11/1/17 305,000 319,488 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 285,000 a 404,789 Wrigley WM JR, Sr. Scd. Notes 3.70 6/30/14 430,000 b 445,663 Total Bonds and Notes (cost $100,400,463) Principal Short-Term Investment3.0% Amount ($) Value ($) U.S. Treasury Bills 0.14%, 10/21/10 (cost $3,409,732) 3,410,000 g Face Amount Covered by Options Purchased.3% Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2011 @ 3.63 3,220,000 h 275,242 Japanese Yen August 2011 @ 90.00 104,700,000 h 17,243 Japanese Yen August 2011 @ 90.00 110,000,000 h 18,854 Total Options (cost $105,956) Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $270,338) 270,338 i Investment of Cash Collateral for Securities Loaned.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $567,702) 567,702 i Total Investments (cost $104,754,191) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EUREuro EGPEgyptian Pound GBPBritish Pound IDRIndonesian Rupiah JPYJapanese Yen MXNMexican New Peso PHPPhilippines Peso PLN Polish Zloty SEKSwedish Krona b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, these securities had a market value of $9,992,609 or 8.9% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Purchased on a delayed delivery basis. e Variable rate securityinterest rate subject to periodic change. f Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $547,712 and the market value of the collateral held by the fund was $567,702. g Held by broker as collateral for open financial futures and options positions. h Non-income producing security. i Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $104,754,191. Net unrealized appreciation on investments was $7,790,075 of which $8,010,870 related to appreciated investment securities and $220,795 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Foreign/Governmental 59.2 Corporate Bonds 30.1 U.S. Treasury 3.8 Asset/Comercial Mortgage-Backed 3.6 Residential Mortgage-Backed 2.6 Money Market Investments 0.7 Options 0.3  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 748,341 - Commercial Mortgage-Backed - 3,917,906 - Corporate Bonds - 33,765,049 - Foreign Government - 66,463,516 - Mutual Funds 838,040 - - Residential Mortgage-Backed 2,206,817 U.S. Treasury - 4,293,258 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts - 144,120 - Futures 46,626 - - Options Purchased 311,339 - Swaps - 602,947 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts - (654,307 ) - ) Futures (17,870 ) - - ) Options Written (132 ) Swaps - (1,489,089 ) - )  See Statement of Investments for country and industry classification. Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES September 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2010 Financial Futures Long Japanese 10 Year Bonds 2 3,436,033 December 2010 45,999 Financial Futures Short Australian 3 Year Bonds 79 (7,884,622 ) December 2010 627 U.S. Treasury 2 Year Notes 40 (8,779,375 ) December 2010 (17,697 ) U.S. Treasury 5 Year Notes 5 (604,336 ) December 2010 (173 ) Gross Unrealized Appreciation 46,626 Gross Unrealized Depreciation (17,870 ) The following summarizes open forward contracts at September 30, 2010: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 10/27/2010 385,000 366,770 370,871 4,101 Canadian Dollar, Expiring 10/1/2010 878,259 851,851 853,590 1,739 Malaysian Ringgit, Expiring 10/27/2010 6,770,000 2,183,167 2,188,938 5,771 Mexican New Peso, Expiring 10/27/2010 4,875,000 381,381 386,047 4,666 Norwegian Krone, Expiring 10/27/2010 12,820,000 2,171,887 2,176,647 4,760 South Korean Won, Expiring 10/27/2010 2,479,610,000 2,144,620 2,172,243 27,623 Sales: Proceeds ($) Brazilian Real, Expiring 10/27/2010 3,405,000 1,970,600 2,000,774 (30,174 ) British Pound, Expiring 10/27/2010 6,800,000 10,758,688 10,679,974 78,714 British Pound, Expiring 10/27/2010 840,000 1,329,010 1,319,291 9,719 Canadian Dollar, Expiring 10/27/2010 3,190,000 3,105,560 3,098,533 7,027 Canadian Dollar, Expiring 10/27/2010 880,000 853,044 854,768 (1,724 ) Chilean Peso, Expiring 10/27/2010 129,900,000 265,292 268,309 (3,017 ) Chilean Peso, Expiring 10/27/2010 131,380,000 268,314 271,365 (3,051 ) Euro, Expiring 10/1/2010 525,447 713,924 716,316 (2,392 ) Euro, Expiring 10/27/2010 9,460,000 12,746,120 12,893,851 (147,731 ) Euro, Expiring 10/27/2010 3,770,000 5,077,700 5,138,459 (60,759 ) Euro, Expiring 10/27/2010 6,145,000 8,281,494 8,375,552 (94,058 ) Euro, Expiring 10/27/2010 9,835,000 13,251,679 13,404,971 (153,292 ) Indonesian Rupiah, Expiring 10/27/2010 18,146,980,000 2,020,822 2,023,850 (3,028 ) Japanese Yen, Expiring 10/27/2010 231,785,000 2,750,015 2,777,191 (27,176 ) Japanese Yen, Expiring 10/27/2010 290,010,000 3,440,050 3,474,828 (34,778 ) Japanese Yen, Expiring 10/27/2010 239,540,000 2,840,508 2,870,109 (29,601 ) Japanese Yen, Expiring 10/27/2010 247,255,000 2,935,474 2,962,548 (27,074 ) Polish Zloty, Expiring 10/27/2010 2,760,000 927,544 947,525 (19,981 ) Swedish Krona, Expiring 10/27/2010 10,300,000 1,510,541 1,527,012 (16,471 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN - September 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 3,220,000 a ) (Premiums received $48,300) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Implied Unrealized Notional Reference (Pay) /Receive Credit Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Depreciation) ($) 12,780,000 USD - 6 Month Libor Citibank (3.68 ) N/A 5/5/2020 (1,489,088.97 ) (1,489,089 ) 1,080,000 GBP - 6 Month Libor JP Morgan 6.30 N/A 6/18/2011 89,212.64 89,670 595,000,000 JPY - 6 Month Yenibor JP Morgan 1.36 N/A 1/19/2012 102,622.68 102,916 240,000,000 JPY - 6 Month Yenibor JP Morgan 1.13 N/A 2/16/2019 74,700.35 74,737 304,000,000 JPY - 6 Month Yenibor JP Morgan 2.08 N/A 7/28/2016 335,416.80 335,624 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded overthe-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
